Citation Nr: 1813657	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for tinnitus, and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2016.


FINDINGS OF FACT

1.  The AOJ last denied service connection for tinnitus in an unappealed January 2010 rating decision.  

2.  Evidence received since January 2010 relates to an unestablished fact necessary to substantiate a claim of service connection for tinnitus.

3.  The evidence is in equipoise as to whether the Veteran's tinnitus was incurred in or otherwise related to military service.  


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied service connection for tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having been received, the criteria for reopening the claim of service connection for tinnitus have been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or unaddressed new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  The withdrawal of an appeal is deemed a withdrawal of the notice of disagreement and of the substantive appeal.  38 C.F.R. § 20.204(c) (2017).  If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Historically, the Agency of Original Jurisdiction (AOJ) denied service connection for tinnitus in a January 2010 rating decision and the Veteran was notified of that decision in a January 2010 letter; the AOJ denied service connection at that time as there was no nexus to military service.  The Veteran did not submit any additional new and material evidence with respect to the tinnitus claim, nor did he submit a notice of disagreement with the January 2010 rating decision within the one year of the notification letter.  The January 2010 rating decision is therefore final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for tinnitus.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since January 2010, the Veteran had submitted a June 2016 statement from his wife and a June 2016 medical opinion from Dr. M.C.  This evidence is both new and material to the tinnitus claim, as both relate to the unestablished nexus element.  The Veteran's claim is therefore reopened at this time.  See 38 C.F.R. § 3.156.  

The current disability and in-service elements of service connection have been met.  This case therefore turns on whether there is a nexus to service.  

As to the evidence against a nexus, the Veteran's service treatment records do not demonstrate any complaints of tinnitus or ringing in the ears during military service.  The Veteran denied any ear trouble during his July 1969 separation examination.  The first evidence of any reports of ringing in his ears was in 2005 as noted in his private treatment records, when the Veteran was seen for right ear pain and ringing.  Eventually the Veteran underwent a right tympanomastoidectomy in 2005 for his cholesteatoma in the right ear.  Furthermore, the Veteran underwent a VA examination in December 2009, in which he reported a history of tinnitus at that time of 35-plus years.  He noted that it was bilateral, although worse in his right ear.  He further reported service noise exposure, as described above, as well as occupational noise exposure as a carpenter with hearing protection; he denied any recreational noise exposure.  That examiner opined that there was not a nexus to military service as there was no complaints of tinnitus at separation from service, and found that his tinnitus was more likely related to his significant history of recurrent ear issues, advancing age and "occupational/recreational noise exposure."  

Conversely, during his June 2016 hearing, the Veteran indicated that he had ringing in his ears since military service when someone accidentally fired a large gun about a foot from his head while he was in Germany.  He indicated that he continued to suffer ringing in his ears since that incident, including during his subsequent service in the Republic of Vietnam as a vehicle mechanic.  He stated that he was exposed to chronic noise exposure, such as engine noise, artillery fire, and helicopter noise during his service in Vietnam.  The Veteran finally testified that his tinnitus had been ongoing since military service.  Finally, the Veteran explained that he did not report ringing in his ears at his separation as he because he did not know what the connection was with the ringing in his ears that he was experiencing, and it was not until he got older that the connection to the onset of his ringing was the noise exposure in Germany and the Republic of Vietnam.  The Veteran's spouse submitted a June 2016 statement in which she stated that the Veteran told her of the ringing in his ears upon his return from service in July 1969, although he may not remember telling her.  She noted that it has been a consistent and constant problem for him throughout their 46-plus years of marriage.  Dr. M.C.'s June 2016 medical opinion additionally corroborates the history of ongoing tinnitus complaints from service, as noted by the Veteran and his spouse above.  He opined that the Veteran's tinnitus was more likely the result of his chronic noise exposure during military service.  

Although the Board acknowledges the December 2009 examiner's opinion, that opinion does not discuss the Veteran's noise exposure during service but instead appears to rely solely on the absence of notations of tinnitus during service.  Moreover, that rationale relied in part on the Veteran's recreational noise exposure, which the examiner stated the Veteran did not have.  Finally, the examiner related the Veteran's bilateral hearing loss to his right ear problems, without further explaining that conclusion, particularly as to the left-sided tinnitus.  

In contrast, although Veteran did not report ear trouble on separation, he explained that he did not make the connection of onset until later in life, although he definitely was experiencing ringing in his ears at that time.  The spouse's statement is probative and bolsters the Veteran's consistent statements and reports throughout the record that his tinnitus began during military service.  Finally, although based on the Veteran's reports of medical history, Dr. M.C. related the Veteran's tinnitus to his military noise exposure.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in service.  By resolving reasonable doubt in his favor, the Board finds that service connection for tinnitus is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  


ORDER

New and material evidence having been received, the claim of service connection for tinnitus is reopened.

Service connection for tinnitus is granted.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


